Citation Nr: 1118451	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  08-09 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to May 1969.  He served in Vietnam and received the Purple Heart and Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran presented testimony before the undersigned at the RO in September 2010.  A transcript of this hearing has been associated with his VA claims file.

During the pendency of his appeal regarding the issue of entitlement to service connection for erectile dysfunction, the Veteran's representative submitted a new claim on his behalf for entitlement to service connection for residuals of prostate cancer.  This issue has yet to be adjudicated by the RO and is therefore not currently before the Board.  The matter of entitlement to service connection for residuals of prostate cancer is therefore referred to the RO for appropriate action.  


FINDING OF FACT

The Veteran's erectile dysfunction is causally related to medication prescribed for his service-connected PTSD.  


CONCLUSION OF LAW

Service connection for erectile dysfunction is warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has substantially satisfied its duties to notify and assist in this case, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.

II.  Entitlement to Service Connection for Erectile Dysfunction

The Veteran seeks service connection for erectile dysfunction.  He maintains that this condition is caused by alprazolam, a medication prescribed to treat his service-connected PTSD.  See Board Hearing Tr. at 2.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310 (2010).  To establish secondary service connection, three elements must be satisfied: (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran's VA treatment records include a diagnosis of erectile dysfunction.  The first Wallin element has been satisfied.  The Veteran is also service connected for PTSD, thereby satisfying the second Wallin element.

The crucial element in this case is the final Wallin element, that of medical nexus.  There are of record two competent medical opinions addressing this question: an August 2007 opinion from a VA physician and an opinion from Dr. R. M., one of the Veteran's private physicians.  

The August 2007 VA examiner found that the Veteran's erectile dysfunction had a multifactorial etiology.  The causes were listed as disuse for about one year due to surgery, severe dyslipidemia, divorce-related stress, alcohol use, elevated liver enzymes, obesity, hypertension and its medications, pre-diabetes, and performance anxiety.  The examiner concluded that due to the listed factors, the Veteran's erectile dysfunction was "less likely than not related to PTSD."  The August 2007 examiner did not, however, specifically offer an opinion as to the relationship between the Veteran's erectile dysfunction and medications prescribed to treat his service-connected PTSD, including alprazolam.

Dr. R. M. provided an opinion dated in December 2007 which indicated that the Veteran's erectile dysfunction is "almost certainly a result of the alprazolam" that he is prescribed for his service-connected PTSD.  Dr. R. M. further stated that the Veteran took no other medications that, in his opinion, would cause erectile dysfunction.  

After reviewing the entirety of the medical evidence of record, the Board finds the positive nexus opinion of Dr. R. M. to be more probative than the negative nexus opinion from the August 2007 VA examiner.  The latter opinion did not specifically address the Veteran's contention that his erectile condition was caused by medication prescribed for PTSD.  Because the August 2007 examiner did not clearly address this important theory of causation, his opinion is not entitled to the same weight as that of Dr. R.M.  Moreover, Dr. R.M.'s opinion is not contradicted by any of the remaining medical evidence of record.  

Accordingly, resolving any doubt in the Veteran's favor, the final Wallin element has been satisfied and service connection for erectile dysfunction is warranted as secondary to the Veteran's service-connected PTSD.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010).  The benefit sought on appeal is according granted.




(CONTINUED ON THE NEXT PAGE)


ORDER

Service connection for erectile dysfunction is granted.



____________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


